Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 1 of 11  PageID 4
                                                                  ELECTRONICALLY FILED
                                                                    2020 Oct 06 4:38 PM
                                                                     CLERK OF COURT
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 2 of 11   PageID 5
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 3 of 11   PageID 6
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 4 of 11   PageID 7
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 5 of 11   PageID 8
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 6 of 11   PageID 9
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 7 of 11   PageID 10
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 8 of 11   PageID 11
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 9 of 11   PageID 12
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 10 of 11   PageID 13
Case 2:20-cv-02865-JTF-cgc Document 1-1 Filed 11/25/20 Page 11 of 11   PageID 14
